Judgment, Supreme Court, New York County (Stanley Sklar, J.), entered September 15, 2000, which denied the application and dismissed the petition brought pursuant to CPLR article 78 seek*93ing to annul a determination of respondent John Murphy, Executive Director of the New York City Employees Retirement System (NYCERS), which provided for an annual retirement allowance to petitioner of $21,291.72, unanimously affirmed, without costs.
The court applied the proper standard for article 78 review in concluding that there was a rational basis for NYCERS’s determination and that it was not arbitrary and capricious (Matter of Pell v Board of Educ., 34 NY2d 222, 230-231). The court properly concluded that NYCERS’s interpretation of the relevant provisions of the Administrative Code of the City of New York was rational and therefore entitled to deference (see, Matter of Golf v New York State Dept. of Social Servs., 91 NY2d 656, 662, 667). NYCERS has set forth a detailed presentation of its calculation of petitioner’s retirement allowance and we agree that its determination was not arbitrary and capricious. Petitioner’s arguments are based on inapplicable provisions of the Retirement and Social Security Law and her factual claims, apparently based on her misunderstanding of the statements provided her, are not supported by the record. Petitioner’s constitutional claim is without merit. Concur — Wallach, J. P., Lerner, Rubin, Buckley and Friedman, JJ.